Citation Nr: 0604283	
Decision Date: 02/15/06    Archive Date: 02/28/06

DOCKET NO.  02-22 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an initial disability rating in excess of 40 
percent for service-connected interstitial cystitis with a 
history of prostatitis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel




INTRODUCTION

The veteran had active service from October 1992 to August 
2000.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a November 2001 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO), in Denver, 
Colorado, which granted entitlement to service connection for 
interstitial cystitis with a history of prostatitis and 
assigned a 40 percent disability rating effective as of 
August 16, 2000.

The veteran had been scheduled to appear at a video 
conference hearing before a Veterans Law Judge in November 
2005, however, by letter dated in September 2005, he withdrew 
his request for a hearing.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Unfortunately, a remand is required for compliance with VA's 
duty to assist.  This is necessary to ensure that there is a 
complete record upon which to decide the veteran's claims so 
that he is afforded every possible consideration.

Along with the veteran's January 2004 Veteran's Application 
For Increased Compensation Based On Unemployability, he 
included a copy of a completed Internet Social Security 
Benefit Application dated in October 2003, showing that he 
had applied for Social Security Administration (SSA) 
disability benefits.  In February 2004, the RO sent a letter 
to the SSA requesting complete medical and administrative 
records related to his Social Security claim.  There is no 
record of any response from the SSA within the veteran's 
claims folder.  As such, on remand, the RO should make 
arrangements to obtain these records or if unavailable a 
response from the SSA so stating.  See Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).

As the case must be remanded for the foregoing reason, and 
because the veteran appears to be receiving ongoing VA 
treatment, any recent VA treatment records should also be 
obtained.

Accordingly, this case is REMANDED for the following actions:

1.  Make arrangements to obtain the 
veteran's treatment records for 
interstitial cystitis with a history of 
prostatitis from the Denver VA Medical 
Center, dated since February 2005.

2.  Make arrangements to obtain a copy of 
any SSA decision denying or granting 
disability benefits to the veteran.  
Obtain all the records from SSA that were 
used in considering the veteran's claim 
for disability benefits.  It appears that 
the veteran filed a claim for benefits in 
October 2003.

3. Readjudicate the veteran's claim on 
appeal, with application of all 
appropriate laws and regulations and 
consideration of any additional 
information obtained.  If the decision 
with respect to the claim remains adverse 
to the veteran, he and his representative 
should be furnished a Supplemental 
Statement of the Case (SSOC).  The 
veteran and his representative should 
then be afforded a reasonable period of 
time within which to respond thereto.

Thereafter, the case is to be returned to the Board, 
following applicable appellate procedure.  The veteran need 
take no action until he is so informed.  He has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this REMAND are to obtain additional information and 
comply with all due process considerations.  No inference 
should be drawn regarding the final disposition of this case 
as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
P.M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005). 
 
 
 
 


